Title: From George Washington to John Jay, 16 August 1779
From: Washington, George
To: Jay, John


        
          Sir
          West point August the 16th 1779
        
        I had yesterday afternoon the honor to receive Your Excellency’s Letter of the 6th with a copy of the Act of the 8th of March and the Report referred to. It might have been better on the score of supplies and some other considerations, if Captain Wilkie’s company had been annexed to the 11th pensilvania Regiment; but as this was not done—and as the arrangement both of Spencer’s and Hubley’s Regiments has been made and it may be difficult, if not impracticable, to introduce the Officers with the Men into the pensylvania line, which would certainly be an act of justice, more especially if they were at the trouble of raising them, it may be best perhaps for things to remain in their present situation. Besides, if the arrangement were to be altered, Spencer’s Regiment would want a company and the 11th pensilvania have one more than the establishment, as it has I believe, it’s complement. The point however is submitted to Congress—and they will be pleased to determine it in such way, as they may think best and most advancive of the service. The Report of the Board of War upon the occasion is returned.
        I intended in my last for the satisfaction of Congress to have transmitted to your Excellency the inclosed Copies of a Letter from Captain Hopkins of Moylan’s Dragoons of the 30th Ulto and from Major General Howe of the 6th Instant, but was prevented through hurry. I have the Honor to be with the greatest respect Yr Excellency’s Most Obedt servt
        
          Go: Washington
        
      